                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:10-cr-00087-FDW
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (4) ADRIAN PARKER,                            )
 a/k/a “Great One,” a/k/a “Rock,”              )                      ORDER
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Reduce Sentence

(Doc. No. 423). Also before the Court are Defendant’s several prior pro se Motions to Reduce

Sentence (Doc. Nos. 396, 413), pro se Motion to Appoint Counsel (Doc. No. 397), and pro se

Motion for Default Judgment (Doc. No. 415).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel (Doc. No. 397), criminal defendants have

no right to counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-

FDW, 2020 WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-

00008-1, 2012 WL 113392, at *1 (W.D. Va. Jan. 13, 2012).             Defendant has not shown

extraordinary circumstances warranting the appointment of counsel at this time. Accordingly, the

Motion to Appoint Counsel (Doc. No. 397) is DENIED.

       IT IS SO ORDERED.

                                               1



        Case 3:10-cr-00087-FDW Document 424 Filed 08/03/20 Page 1 of 2
                  Signed: August 3, 2020




                                  2



Case 3:10-cr-00087-FDW Document 424 Filed 08/03/20 Page 2 of 2
